                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CHARLES DAILEY,                                   )
                                                  )
              Petitioner,                         )
                                                  )       Civil Action No. 19-1653
                      v.                          )       Judge Nora Barry Fischer
                                                  )       Magistrate Judge Lisa Pupo Lenihan
MAGISTRATE GREGORY BAZYLAK, et                    )
al.                                               )
                                                  )
              Respondents.                        )

                                       ORDER OF COURT

       AND NOW, this 6th day of March, 2020, after Petitioner Charles Dailey filed a petition

for writ of habeas corpus in the above-captioned matter, (Docket No. [1]), and after a Report and

Recommendation was filed by United States Magistrate Lisa Pupo Lenihan recommending that

such petition be dismissed for lack of jurisdiction, (Docket No. [4]), akin to the prior petition

which was dismissed by this Court on May 21, 2019, see Dailey v. Bazylak, Civ. A. No. 19-441,

2019 WL 2192509 (W.D. Pa. May 2, 2019) (Lenihan, M.J.), report and recommendation

adopted as opinion of the court, 2019 WL 2192506 (W.D. Pa. May 21, 2019) (Fischer, J.) for the

same reasons, and Petitioner having timely submitted objections thereto, (Docket No. [5]), and

upon independent review of the record, and upon consideration of the Magistrate Judge’s Report

and Recommendation, which is ADOPTED as the opinion of this Court,

       IT IS HEREBY ORDERED that Petitioner’s Objections [5] are OVERRULED;

       IT IS FURTHER ORDERED that the petition for writ of habeas corpus [1] is

DISMISSED and a certificate of appealability is DENIED.

       IT IS FURTHER ORDERED that Petitioner’s Motion for Surveillance Recordings [2] is

DENIED, as moot.

       IT IS FURTHER ORDERED that the Clerk of Court shall mark this CASE CLOSED.
       FINALLY, IT IS ORDERED that, pursuant to Rule 4(a)(1) of the Federal Rules of

Appellate Procedure, if any party wishes to appeal from this Order a notice of appeal, as

provided in Fed. R. App. P. 3, must be filed with the Clerk of Court, United States District Court,

at 700 Grant Street, Room 3110, Pittsburgh, PA 15219, within thirty (30) days.

                                             s/ Nora Barry Fischer
                                             Nora Barry Fischer
                                             Senior U.S. District Judge


cc/ecf: United States Magistrate Judge Lisa Pupo Lenihan

cc:    Charles Dailey
       19420 N. 5th Dr.
       Phoenix, AZ 85015
       (via regular and certified mail).




                                                2
